Title: To Benjamin Franklin from David Dickson & Co., 26 October 1784
From: Dickson, David, & Co.
To: Franklin, Benjamin


				
					Sr
					London 26th. Octo. 1784
				
				From the knowledge we have of your friendship, we are induced to take the liberty, of introducing to you, our Friend

Mr. Jereh. Miller, who is gone on very urgent business to your City, which he will explain particularly, respecting our Factor, a Mr. Jno. Pirkman, from Virginia, who has eloped with a large property belonging to us, the greater part of which we find is in Bills of Excha. drawn by Mr Alexander, on Monsr. Grand. We suppose it is only three or four weeks, since he went from Dover for Paris to procure acceptance of the Bills: we shall esteem it a very particular favor, if you will grant our friend, every necessary assistance in this business, it being of the utmost consequence to our concern, as such we flatter ourselves you will aid him, in the best manner, which will be gratefully acknowledged by Sr Yr Mt Obedt Hble Servts,
				
					David Dickson & Co.
				
			 
				Addressed: To / His Excellency Benjn. Franklin
				Notation: David Dickson & Co. 26 Oct. 1784.—
			